Notice of Pre-AIA  or AIA  Status
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) collecting, analyzing, classifying, organizing, filtering, storing, manipulating and/or displaying information which was held to be an abstract idea1.  Claim 14 and its dependent claims recite the collection of information of a particular content and calculation steps analyzing or manipulating such information.  For example, in claim 14 the input step specifies the collection of information and the content of the information.  The generating, estimating and comparing steps comprise analysis, filtering, and manipulation of the information of particular content. Dependent claims 15-26 recite similar steps of manipulating, analyzing, or organizing information.  For example, claims 15, 16, 18, and 26 recite steps of updating, identifying, or estimating practiced on information of a particular content.  Each of these steps and the other steps in the recited in the claims are similarly drawn to the collecting, analyzing, classifying, organizing, filtering, storing, manipulating and/or displaying of information.  Claims 17 and 19-25 specify the information of particular content relied upon in the steps of their parent claims.  Claims 27-29 are drawn to the display of information of a particular content, which on its face is an abstract idea when read in light of that which has been held by the Court in Elec. Power Grp., LLC noted above.
This judicial exception is not integrated into a practical application because the claims recite only a method which consists of steps of collecting, analyzing, manipulating, and displaying information of a particular content. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no particularly inventive technology asserted for carrying out the method and there is no evidence that the method improves the function of a computer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353–54 (Fed. Cir. 2016):  “Information as such is an intangible. Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353–54 (Fed. Cir. 2016)